Citation Nr: 1816741	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-34 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUE

Entitlement to service connection for sleep apnea.

REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel




INTRODUCTION

The Veteran had active air service from October 1977 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

FINDING OF FACT

The Veteran's diagnosed sleep apnea had its onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for sleep apnea.  The Veteran maintains that he has current sleep apnea with symptomatology that began during active service, to specifically include snoring, sleep interruptions, and daytime fatigue during and after active service.  

A review of the post-service treatment records indicate that the Veteran has complained of continuing sleep disturbances, received a diagnosis of sleep apnea, and receives continuing treatment. 

The Veteran was afforded a VA examination in April 2012, at which time he reported a long history of tiredness and fatigue, beginning in the 1980s, with snoring and interruption of breathing during sleep.  The VA examiner confirmed the diagnosis of sleep apnea and opined that the Veteran's sleep apnea was less likely as not proximately due to or the result of the Veteran's service-connected hypertension.  In this regard, the examiner noted that while there was medical literature which showed some association between sleep apnea and hypertension, there was no support or expected pathophysiologic mechanism for hypertension to cause sleep apnea.  The examiner further noted that the medication used to treat the Veteran's hypertension was not known to cause or aggravate sleep apnea.  The examiner noted that the Veteran also had multiple risk factors for hypertension independent of sleep apnea.  

The Board finds the April 2012 VA medical opinion to be inadequate for adjudication purposes.  In this regard, the examiner failed to adequately consider aggravation and did not provide an opinion regarding direct service connection.  As the opinion is not adequate, it cannot be used as the basis of a denial of entitlement to service connection.   

In April 2012, the Veteran submitted several lay statements in support of his claim. In a lay statement from the Veteran's supervisor during his active service, it was reported that the Veteran struggled with sleepiness and moodiness since 1992, and that the Veteran spent his breaks during active service sleeping.  Two additional lay statements from the Veteran's co-workers indicate that the Veteran was observed experiencing daily fatigue and an inability to stay awake throughout the day, necessitating short naps during the work day.  

In October 2012, the Veteran submitted a lay statement from his ex-wife, indicating that the Veteran suffered from snoring and sleep disturbances during his active service.  She reported he would gasp in his sleep and would awake throughout the night, resulting in excessive daytime sleepiness and fatigue.  

Also of record is a January 2013 letter from the Veteran's regular treatment provider, Dr. R.O.  In the letter, Dr. R.O. reported that she had reviewed the Veteran's service treatment records and his current treatment records and it was her opinion that the Veteran's sleep apnea was related to his active service.  In this regard, Dr. R.O. noted that the Veteran had a long history of uncontrolled hypertension, dating back to his active service, at which time he saw a cardiologist on several occasions prior to retirement from service.  Dr. R.O. noted that since the Veteran's subsequent diagnosis and treatment for sleep apnea, the Veteran's hypertension has drastically improved, to the point where his hypertension medication dosage was lowered.  Dr. R.O. indicated that the presence of sleep apnea had increased the severity of the Veteran's hypertension, a medical finding that was well observed while the Veteran was in active service.  From that finding, it can be extrapolated that the Veteran's sleep apnea was present while he was in active service.  

In sum, the Veteran first manifested symptoms which lead to his later diagnosis of sleep apnea while he was in active service.  The Veteran's regular treatment provider indicated that the Veteran's sleep apnea had its onset during his active service.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for sleep apnea is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for sleep apnea is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


